                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                            Case No.: 8:21-cv-391-VMC-SPF

TOBIAS BACANER, M.D.;
TOBIAS & JILL BACANER
REVOCABLE TRUST;
THEODORE FERGUSON, II;
TIMOTHY FERGUSON;
PARAGON COMMUNITY
HEALTHCARE, INC.; and
COBALT PHARMACY, INC.,

      Defendants.
_________________________________/

                           NOTICE OF COMPLIANCE

      A March 22, 2021, order, Doc. 30, directs the United States to comply with

Local Rule 6.01(a)(5), which requires that a proposed order accompany a

preliminary injunction motion. The United States complied with Local Rule

6.01(a)(5), on February 19, 2021, by filing a proposed order as Doc. 3-5, which is

Exhibit 5 to the motion for a preliminary injunction.

      Respectfully submitted on this 23rd day of March, 2021,

       BRIAN M. BOYNTON                        KARIN HOPPMAN
       Acting Assistant Attorney General       Acting United States Attorney
       Civil Division
                                               /s/Lindsay S. Griffin
       MICHAEL D. GRANSTON                     LINDSAY SAXE GRIFFIN
       Deputy Assistant Attorney General       Assistant United States Attorney
       Civil Division                          Florida Bar No. 72761

                                          1
                                      400 North Tampa Street, Suite 3200
GUSTAV W. EYLER                       Tampa, FL 33602
Director, Consumer Protection         Telephone No. (813) 274-6155
Branch                                Facsimile No. (813) 274-6200
                                      Lindsay.Griffin@usdoj.gov
/s/Scott B. Dahlquist
SCOTT B. DAHLQUIST
Trial Attorney
Consumer Protection Branch
U.S. Department of Justice
P.O. Box 386
Washington, D.C. 20044
Scott.B.Dahlquist@usdoj.gov
Telephone No. (202) 532-4602
Facsimile No. (202) 514-8742
Attorneys for the United States




                                  2
